Simon, J.
This case is exactly similar to that just decided of Hall and others v. Parks and another. The injunction was obtain*142ed on the same grounds, and the same judgment was rendered by the inferior court. Being governed by the same rules, the injunction must be perpetuated in the same manner. .
Stacy and Sparrow for the appellants.
Selby, for the defendants.
It is, therefore, ordered and decreed, that the judgment of the District Court be annulled and reversed ; and that the injunction sued out in this case be perpetuated, as against the defendants in their capacity of tutor and tutrix; the costs in both courts to be borne by said defendants and appellees.